Citation Nr: 1043933	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to August 1984.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 decision rendered by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In January 2009, the Board remanded these matters for additional 
development.  The RO completed the requested development and 
continued the denial of the claims.  Hence, they are once again 
before the Board for review.   This decision had also denied 
entitlement to an effective date earlier than April 28, 2005 for 
the award of service connection for right foot pes planus; 
therefore, that issue is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability for VA 
purposes.  

2.  Tinnitus is not shown to have been present in service, or for 
many years thereafter, nor is it the result of any incident or 
incidents of the Veteran's period of active military service.


CONCLUSIONS OF LAW

1.  In the absence of a current hearing loss disability, the 
criteria for service connection for bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In a May 2005 letter, VA satisfied these criteria.  In the 
letter, the RO advised the Veteran of the basic criteria for 
service connection and explained VA's duties to assist him in 
obtaining evidence relevant to the claims.  The letter was issued 
prior to the initial adjudication of the claims.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. 
§ 5103(a) (2002).  Compliance with the first Pelegrini II element 
requires notice of these five elements in initial ratings cases.  
See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, a 
February 2009 correspondence advised the Veteran of these 
elements.  

The Board also concludes VA's duty to assist has been satisfied.  
All available relevant private treatment records and VA 
outpatient treatment records are of record.  The Veteran reported 
receiving VA treatment for hearing loss and tinnitus and those 
records are associated with the claims file.  He has not 
identified other existing relevant evidence that is not 
associated with the claims file.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the Veteran underwent a VA audiologic examination in June 2009.  
The examination report reflects consideration of the Veteran's 
current complaints, and includes appropriate examination findings 
and diagnoses and an opinion consistent with the evidence of 
record.  The Board therefore concludes that the examination is 
adequate for decision-making purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2009).   The 
examination was conducted pursuant to the Board's January 2009 
Remand directive.  By way of obtaining the examination and 
providing adequate VCAA notice, the RO substantially complied 
with the Board's Remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.

II.  Background and Analysis

The Veteran contends that he was exposed to high-pitched noises 
when serving in the Army.  He states that he was frequently 
exposed to noise around generators and "gamma goats."  He 
indicates that he was not issued hearing protection.  

The Veteran's DD-214 indicates that he served as a signal 
intelligence analyst.  His service treatment records are of 
record.  They indicate that in July 1980 he was treated for an 
ear infection.  It did not require follow-up treatment.  They do 
not show complaints or treatment for tinnitus or hearing loss.  
No hearing loss disability was noted upon his discharge 
examination in March 1984.  

The Veteran supplied a private audiogram dated in September 1985.  
The audiogram does not reveal the purpose of the examination, nor 
does it list any current hearing loss or tinnitus complaints.  
The audiogram, is in graphical form, the results of which do not 
appear significantly different from an audiogram performed at 
separation in March 1984.  

In October 2008, the Veteran underwent an audiology consultation 
at a VA facility.  Therein, the Veteran reported "essentially 
normal hearing" but was referred due to reports of recent 
reports of tinnitus which had increased in severity.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
10
LEFT
5
5
10
15
10

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  

The examiner noted sensorineural hearing loss at the high 
frequencies.  He was instructed to wear ear protection during 
noise exposure and to return to the clinic as needed.  In ear 
amplification was not recommended.  

In June 2009, the Veteran was afforded a VA audiologic 
examination.  

Pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
15
LEFT
15
15
15
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

As to tinnitus, the Veteran reported that it had its onset during 
military service.  Tinnitus was described as "constant."  

Following a review of the Veteran's service treatment records, 
the examiner opined that hearing loss and tinnitus were not 
caused by or a result of military-related acoustic trauma.  The 
examiner reasoned that the Veteran did not serve in an occupation 
typically associated with excessive noise exposure.  In addition, 
the examiner noted that the Veteran's discharge audiogram showed 
normal hearing and none of the audiograms in the service 
treatment records showed evidence of tinnitus.  

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Hickson v. West, 12 Vet. App. 247 (1999).  

For certain chronic disorders, including organic diseases of the 
nervous system, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009). 

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2009), 
entitlement to service connection may be established by two other 
means-chronicity and continuity of symptomatology.  Chronicity is 
established if the appellant can demonstrate (1) the existence of 
a chronic disease in service and (2) present manifestations of 
the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Kent v. 
Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 
3.303(b).  

Impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).  

First, as to the Veteran's claim for service connection for 
hearing loss, the competent medical evidence does not reveal that 
the Veteran has a hearing loss disability for VA purposes.  In 
short, the audiograms do not show auditory thresholds of 40 
decibels or greater in any of the frequencies or 26 decibels or 
greater in at least three of the frequencies.  

The Veteran, as a lay person, is competent to note that he 
experiences decreased hearing.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (the Veteran as a lay person is competent to 
report information of which he has personal knowledge, i.e., 
information that he can gather through his senses).  Here, his 
complaints focus on tinnitus and not on hearing loss.  Even if 
so, he is not competent to provide evidence that he has a current 
hearing loss disability which meets the requirements of 38 C.F.R. 
§ 3.385 or that he has had a hearing loss disability since 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of any diagnosed bilateral hearing loss 
disability, service connection may not be granted.  See Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot 
be granted if the claimed disability does not exist].  

As to the claim for service connection for tinnitus, the Board 
has carefully reviewed the evidence of record, but finds that the 
preponderance of the evidence is against the claim.  First, the 
service treatment records do not document complaints of tinnitus 
during service.  Indeed, although audiograms were conducted 
during service the Veteran did not voice any complaint as to 
tinnitus.  In addition, the Veteran has not provided any 
persuasive evidence regarding continuity of tinnitus symptoms.  
Rather, the record only contains vague assertions of exposure to 
noise during service and reports of current tinnitus.  The 
records do not, for instance, describe a history of tinnitus 
since discharge from service.  

Moreover, there is a lack of objective medical evidence 
documenting complaints or treatment for tinnitus until many years 
after discharge from service.  The Board is left with a 
substantial period of time in which there is no objective 
evidence of a tinnitus disability.  In this respect, the Board 
acknowledges that it may not categorically dismiss the Veteran's 
lay statements for lack of corroboration, however, it is not 
impermissible for the Board to consider the absence of medical 
evidence over prolonged periods of time as evidence against his 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (noting that it is not error to weigh the 
absence of contemporaneous medical evidence against the lay 
evidence of record); Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. 
Cir. 2000) (noting that the evidence of prolonged periods without 
medical complaint can be considered).  In addition, while the 
Board is prohibited from exercising medical judgment, the Board 
cannot ignore the medical opinion evidence from the June 2009 VA 
examination.  The examiner, following a review of the Veteran's 
history and service treatment records opined that it was not 
likely that tinnitus was related to service.  The opinion 
provided a reasonable rationale; noting that the Veteran's MOS 
was not one typically associated with exposure to acoustic trauma 
and further noting the negative findings at the conclusion of 
service.  This opinion constitutes the most probative evidence on 
the etiology of current tinnitus.  There is no competent medical 
evidence to the contrary.  

In sum, after considering all of the evidence of record, 
including the lay statements of record, the Board finds that the 
preponderance of the evidence is against the claim, and, 
accordingly, it must be denied.  In arriving at the decision to 
deny the claims, the Board has considered the applicability of 
the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 
5107(b).  However, as there is not an approximate balance of 
evidence, that rule is not applicable in this case.  



ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.  

Entitlement to service connection for tinnitus is denied.  




____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


